FILED

UNITED sTATEs DISTRICT CoURT AUG 2 0 20?8
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia
EDMOND MACHIE,
Plaintiff,
v. Civil Action No. l:lS-cv-Ol 850 (UNA)

ERlC P. ROSENBERG, er al.,

Defendants.

\./\/\./\./\./\_/\/\./\/\/

MEMORANDUM OPINION

Plaintiff, appearing pro se, has filed a Complaint (“Compl.”) and an accompanying
Application to Proceed in forma pauperis. Plaintiff has also filed a Motion to Request Court to
Serve Parties and a Motion to Compel. The Court will grant the IFP Application and dismiss the
case for lack of subject matter jurisdiction and failure to state a claim. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” if it determines that the subject matter
jurisdiction is wanting); 28 U.S. Code § l9l5(e)(2)(ii) (requiring that the court dismiss the case at
any time ifthe court determines that the allegations fail to state a claim on which relief may be
granted).

Plaintiff, a resident of the District of Columbia, sues several attorneys located in Maryland,
Virginia, and the District of Columbia. Compl. at caption. Plaintiff also sues Nova Pain and
Rehab, located in Arlington, Virginia. Id. at caption, 2. Plaintiff seeks $50 million and $500,000
in compensatory and punitive damages, respectively. Id. at 22 il l.

While the Complaint is far from a model in clarity, Plaintiff appears to allege that
Defendants obstructed justice and were engaged in a conspiracy to commit legal and medical
malpractice Id. at 2 W 10. He also alleges that Defendants violated the Health Information

Privacy Act (“HlPPA”). Lastly, Plaintiff makes blanket allegations against all Defendants,

claiming that they are guilty of public corruption as “[g]overnment and/or [j]ustice employees,”
and because they have perpetuated frivolous prosecution. Ia'.

Plaintiff alleges that defendants violated attorney-client privilege, publicly exposed
confidential information, ignored a conflict of interest, and failed to adequately represent his
interests. Ia’. at 4 1111 20-23; 6 1 34; 12 1111 97-98;131111 98-104; 14 11106; 18 1111161-165;191111166-
169. Plaintiff believes that Defendants, most of whom appear to have represented Plaintiff,
conspired to commit malpractice to prevent plaintiff from pursuing relief in a Maryland personal
injury case. Ia’. at 3 1111 15-19; 4 1111 19-23. At its core, the Complaint is one for legal malpractice
Id.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the amount
in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts
that bring the suit within the court's jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such
facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff broadly alleges that his Fourth Amendment rights were violated because
Defendants appropriated his medical records and a settlement check as a part of his personal injury
case. Ia’. at 20 1111 161-165; 21 1111 166-171. These are not the type of actions or rights protected by
the Fourth Amendment. U. S. See U.S. Const. amend. IV. Plaintiff also alleges that he was “taken
advantage of based on his “. . , age or inexperience and color and national origin,” but then he fails
to provide any basis whatsoever for this claim. Compl. at 1 1 1111 78-94; 12 1111 95-96. Plaintiff fails
to raise a cogent federal question or establish that any constitutionally protected interest was

violated. Furthermore, Plaintiff fails to satisfy the burden to establish diversity jurisdiction.

Plaintiff resides in Washington, D.C., as does defendant, Christopher G. Hoge, id. at caption,
thereby extinguishing any diversityjurisdiction. 28 U.S. Code § 1332(a)(l).

Apart from the legal malpractice claims, the majority of the complaint focuses on alleged
HIPPA violations Compl. at 2 11 3; 4 11 24; 5 1111 25-33; 6 1111 34-39'; 7 111139-51; 8 111152-58; 9 1111
59-70; 10 111171-77; 14 11106; 15 1111126-132; 16 11 132-133; 20 1111163. However, such allegations
do not constitute a federal question. Federal courts, including this one, have reached a consensus
that the statutory language of HIPAA grants no private right of action. Lee-Thomas v. LabCorp, -
-- F. Supp. 3d --~-, 2018 WL 3014824 at *2 (D.D.C. June 15, 2018) (internal citations omitted).
Therefore, as it relates to the alleged HIPPA violations, Plaintiff has failed to state a claim upon
which relief may be granted

Therefore, this case will be dismissed for want of subject matter jurisdiction and for failure

to state a claim. A separate Order accompanies this Memorandum Opinion.

272 /f/“

Date; August 00 ,2018 limited %atesoistrictrudge